DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-10, 12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the heat transfer members, does not reasonably provide enablement for the heat transfer members that are made of a material having a heat transfer rate higher than the ceramic body. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. There is no disclosure in the specification for the heat transfer member material that enables the high heat transfer rate as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2004-282047) in view of Burkhart et al (US 5,656,093) and Herchen et al (US 2007/0246839).
Nakamura shows the structure claimed including a ceramic body (2) having a plurality of pin holes (17) for a vertical movement of lift pins, a heating member (19) disposed inside the ceramic body for heating a wafer (W), and heat transfer members (25/27) having a ring shape (27) disposed on an upper surface of the ceramic body to surround upper portions of the pin holes and to transfer heat from the heating member so as to heat the wafer including portions of the wafer that are located over the pin holes. Also see para [0031] and [0032]. But, Nakamura does not show that the heat transfer members are made of a material having a heat transfer rate higher than the ceramic body. 

Herchen also shows it is known to provide a plurality of heat transfer members for supporting a wafer thereon wherein the heat transfer members include materials such as metals or other materials such as boron nitride that is known to have a high thermal conductivity that would provide a higher transfer rate than the ceramic body which is made of silicon oxide (silica) or aluminum oxide (alumina) as disclosed in the applicant’s invention.
In view of Burkhart and Herchen, it would have been obvious to one of ordinary skill in the art to adapt Nakamura with the heat transfer members that can alternatively made of materials that can provide higher heat transfer rate then the ceramic body so that the wafer supported thereon can effectively and predictably heated sufficiently and adequately as known in the art. 
With respect to claims 5 and 14-16, Nakamura shows that the heat transfer members that are disposed in close contact with the pin holes wherein the heat transfer members surround the holes at a distance of 0 mm or a close proximity as the heat transfer members having openings that are coaxial with the pin holes as shown in Figure 1, and the heat transfer members have a ring shape and that the heat transfer members are spaced apart from each other as illustrated in Figures 1 and 3. 
Regarding claim 7, Nakamura shows an annular convex portion having  a width of 5 mm (para 0019), and as the heat transfer members having a similar width as that of 
 With respect to claims 8-10, Nakamura shows a plurality of support members (3) having a same height as the heat transfer members wherein a depth (8) of the support member is shown to be 5 um or 10 um but less than 300 um. Also see para [0052]. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Burkhart and Herchen as applied to claims 1, 5, 7-10 and 14-16 above, and further in view of Shang et al (US 2004/0089239) or Lu et al (US 2009/0031955).
Nakamura in view of Burkhart and Herchen shows the structure claimed except for the opening of each pin hole having a gradually increasing cross section. 
 Shang and Lu show it is known in the art to provide a pin hole having an opening with an upwardly gradually increasing cross section wherein Shang further shows such opening accommodates a pin head having an enlarged end face (160) that keeps the pins in place and prevent the pins from falling through the hole (para 0031).
In view of Shang or Lu, it would have been obvious to one of ordinary skill in the art to adapt Nakamura, as modified by Burkhart and Herchen, with the pin holes having an upwardly gradually increasing cross section that can predictably  accommodate a pin . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Burkhart and Herchen as applied to claims 1, 5, 7-10 and 14-16 above, and further in view Tanka et al (US 2011/0005686).
Nakamura in view of Burkhart and Herchen shows the structure claimed including an electrode member disposed inside the ceramic body but does not explicitly show an external ground member (18) connected with the electrode member.  
Tanaka shows it is known to provide an external ground member (62) that is connected with an electrode (66) for grounding the electrode which is known in the art.  
In view of Tanaka, it would have been obvious to one of ordinary skill in the art to adapt Nakamura, as modified by Burkhart and Herchen, with the electrode member connected with a ground member for grounding the electrode for safety reasons as known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Francese et al (US 2014/0246929) also shows it is known for boron nitride has higher thermal conductivity than aluminum oxide (also see para 0022).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SANG Y PAIK/Primary Examiner, Art Unit 3761